UNITED STATES DISTRICT COURT                                 NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK


ADRIAN ALLEYNE,
                             Petitioner,


               – against –


AKINYEMI AWOPETU,                                           MEMORANDUM & ORDER


                             Respondent.
                                                                 18-CV-05081 (ERK)


KORMAN, J.:

       In October 2016, Adrian Alleyne pleaded guilty in New York State Supreme Court to

various counts arising out of possession of a firearm – the most serious of which was Criminal

Sale of a Firearm in the Second Degree in violation of N.Y.P.L § 265.12(1) – and waived his right

to appeal. Plea Colloquy, ECF No. 6-2, at 4, 13. He was principally sentenced to five years in

prison. Sentencing Tr., ECF No. 6-3, at 9. Alleyne filed a notice of appeal in the Supreme Court

dated January 24, 2017. Povazhuk Aff., ECF No. 6, ¶ 8. The Supreme Court’s Appeals Bureau

forwarded Alleyne’s appeal to the Appellate Division in January of 2018. Id. ¶ 9; Supreme Court

Ltr., ECF No. 6-4. On November 21, 2018, ADA Dmitriy Povazhuk spoke with the Clerk of the

Appellate Division, who informed him that the court was not in receipt of Alleyne’s notice of

appeal. Povazhuk Aff. ¶ 10. When ADA Povazhuk called again on January 7, 2019, the Clerk

advised him that the Appellate Division had received Alleyne’s notice of appeal (presumably after

the first call), and that his motion for poor person relief and assignment of counsel was then




                                               1
pending. Id. ¶ 11. My chambers contacted the Clerk of the Appellate Division on March 13, 2019

and was informed that a decision on Alleyne’s motion has not been reached.

        Alleyne seeks habeas relief on two grounds: First, he argues that his Fourth Amendment

rights were violated when he was subjected to a warrantless arrest. Second, he argues that his right

to due process was violated because the Appellate Division has delayed in ruling on his direct

appeal dated over two years ago.

        Alleyne has been released on parole. N.Y. Dep’t Corr. & Cmty. Supervision, Inmate

Information, http://nysdoccslookup.doccs.ny.gov. Nevertheless, because Alleyne was in custody

at the time he filed this petition, and because he still faces a period of supervised release, the

petition is not moot.

                                          DISCUSSION

   I.      Fourth Amendment Claim

        Alleyne claims that his Fourth Amendment rights were violated when he was arrested

without a warrant. This argument was made and rejected by the judge at sentencing on the ground

that Alleyne had in fact been arrested pursuant to a warrant:

            The Court: Mr. Alleyne, your Fourth Amendment rights were not violated
            once the grand jury votes an indictment. Once the grand jury votes an
            indictment, they file it, that becomes an arrest warrant automatically,
            which I signed. Then they can go to your home and arrest you. So when I
            say this, you can rest assured that your Fourth Amendment rights were not
            violated on that particular issue. Anything else you want to say?

            The Defendant: All right. Since you cleared that up . . . .

Sentencing Tr. 8. The warrant is an exhibit attached to the District Attorney’s affidavit. Arrest

Warrant, ECF No. 6-1.

        This consideration aside, “where the State has provided an opportunity for full and fair

litigation of a Fourth Amendment claim, a state prisoner may not be granted federal habeas corpus

                                                 2
relief on the ground that evidence obtained in an unconstitutional search or seizure was introduced

at his trial.” Stone v. Powell, 428 U.S. 465, 490-95 (1976) (footnotes omitted). Habeas review of

a Fourth Amendment claim is available only if “the state has provided no corrective procedures at

all to redress the alleged fourth amendment violations; or . . . if the state has provided a corrective

mechanism, but the defendant was precluded from using that mechanism because of an

unconscionable breakdown in the underlying process.” Capellan v. Riley, 975 F.2d 67, 70 (2d Cir.

1992) (citing Gates v. Henderson, 568 F.2d 830, 840 (2d Cir. 1977) (en banc)).

         Alleyne’s Fourth Amendment claim meets neither of these exceptions. New York provides

corrective procedures to redress Fourth Amendment violations through suppression hearings. See

N.Y. C.P.L. §§ 710.20-710.70. These procedures are facially adequate. Capellan, 975 F.2d at 70

n.1; Gates, 568 F.2d at 837 & n.4. While Alleyne pleaded guilty before a suppression hearing was

held, the opportunity for a suppression hearing was available to him. See McPhail v. Warden,

Attica Corr. Facility, 707 F.2d 67, 69 (2d Cir. 1983) (habeas relief not available to appellant who

failed to pursue a suppression hearing because “[t]he focus of this standard is the word

‘opportunity,’ [which] means only that the state must make available a ‘statutory mechanism’ for

suppression of evidence tainted by an unlawful search or seizure”). In any event, as indicated

above, I need not rely on Stone v. Powell because Alleyne’s claim was raised and correctly found

to be without merit at sentencing.

   II.      Appellate Delay

         “[O]nce a state has provided defendants in criminal cases with the right to appeal, due

process requires that an appeal be heard promptly.” Elcock v. Henderson, 947 F.2d 1004, 1007 (2d

Cir. 1991) (quotation omitted). Four factors are weighed together to determine whether an

appellate delay warrants habeas relief: (1) the length of the delay, (2) the reason for the delay, (3)



                                                  3
whether the defendant asserted his right, and (4) prejudice to the defendant. Barker v. Wingo, 407

U.S. 514, 530 (1972); Elcock, 847 F.2d at 1007-09 (applying Barker in context of appellate delay);

Cody v. Henderson, 936 F.2d 715, 722 (2d Cir. 1991) (same). Finally, to warrant release from

custody, “the delay [must] so taint[] the appellate process as to affect the constitutional integrity

of the appeal itself.” Cody, 936 F.2d at 722. I evaluate each factor in turn.

        First, the notice of appeal was received by the Appellate Division sometime between

November 21, 2018 and January 7, 2019, meaning that the Appellate Division has only been aware

of it for a matter of months and will hopefully resolve it shortly. See Richard-Antonio v. O’Meara,

2013 WL 5019395, at *7-10 (S.D.N.Y. May 21, 2013), report and recommendation adopted, 2013

WL 5049065 (S.D.N.Y. Sept. 13, 2013) (“[W]hen a previously-stalled state . . . proceeding has

come to life . . ., it is appropriate for a federal court to give the state appellate courts an opportunity

to hear the claims in the first instance.” (quotation omitted)). The delay, as it currently stands,

cannot be considered excessive. See Muwwakkil v. Hoke, 968 F.2d 284 (2d Cir. 1992) (13-year

delay violated due process); Elcock, 947 F.2d at 1007-08 (eight-year delay violated due process);

Vazquez v. Bennett, 2002 WL 619282, at *2 (S.D.N.Y. Apr. 17, 2002) (four-year delay was not

long enough to resolve the first Barker factor in petitioner’s favor).

        Second, the reason for the delay was a ministerial error – either the Supreme Court did not

forward the notice of appeal or the Appellate Division mishandled it upon receipt – rather than

malicious or intended to cause delay. Courts “routinely count neutral delay ‘such as negligence or

overcrowded courts’ against the government because ‘the ultimate responsibility for such

circumstances must rest with the government rather than with the defendant.’” United States v.

Black, 2019 WL 1233214, at *10 (2d Cir. Mar. 18, 2019) (quoting Barker, 407 U.S. at 531). Thus,

the second factor favors Alleyne, although does not tip the scales significantly.



                                                    4
       The third factor, whether Alleyne asserted his right by alerting the Appellate Division to

the apparent delay, does not appear to have been satisfied. At least his petition provides no

indication that he did so. Indeed, it was the District Attorney who contacted the Appellate Division

to ask whether it had received Alleyne’s Notice of Appeal from the Supreme Court. This call

appears to have set in motion a process to resolve Alleyne’s motion for poor person relief and

assignment of counsel.

       The fourth factor disfavors Alleyne since he has not shown that the delay has prejudiced

him. Alleyne appealed from the judgment of conviction, following a plea colloquy where he

waived his right to appeal. Plea Colloquy 12-13. See People v. Batista, 86 N.Y.S.3d 492, 495 (App.

Div. 2018), lv. denied, 32 N.Y.3d 1169 (2019) (Appellate waiver relinquishes “most claims of

error as well as whether the sentence imposed was excessive”). Somewhat confusingly, the judge

at sentencing later indicated that “the appellate courts will have to take a look at this, even after

sentence” and Alleyne was advised of his right to appeal from the judgment imposed on him.,

Sentencing Tr. 5, 12. Regardless, the issue Alleyne would pursue on appeal is that of his

warrantless arrest, which as discussed above, is plainly without any factual basis. See Id. at 8;

Arrest Warrant.

       Finally, it cannot be said that “the disposition of the appeal [has been] tainted by the delay.”

Cody, 936 F.2d at 722. Weighing each of these considerations, I reject Alleyne’s contention that

the Appellate Division’s delay triggers due process concerns that require habeas relief.

                                         CONCLUSION

       Alleyne’s petition for a writ of habeas corpus is denied. I decline to issue a certificate of

appealability.

                                                              SO ORDERED.



                                                  5
                         Edward R. Korman
Brooklyn, New York       Edward R. Korman
March 19, 2019           United States District Judge




                     6
